103 P.3d 25, 33 (2004). We give deference to the district court's factual
                findings regarding ineffective assistance of counsel but review the court's
                application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant claimed that trial counsel was ineffective for
                failing to challenge the arrest warrant because there was insufficient
                evidence presented in the declaration accompanying the arrest warrant to
                establish that appellant was the person who committed the crime.
                Specifically, appellant claims that there was no record that appellant
                owned the cellphone and the victim did not positively identify him in the
                photo line-up. Appellant failed to demonstrate that counsel was deficient
                or that he was prejudiced. The cellphone found at the crime scene was
                determined to belong to appellant based on the fact that the number called
                the most from the cellphone was his wife's number and numerous other
                people called from the cellphone identified appellant as the user of the
                cellphone. Further, while the victim did not definitively identify
                appellant, he stated that appellant looked like the person but he was not
                sure because the picture showed appellant with his head slightly down.
                This information constituted reasonably trustworthy facts and
                circumstances that were sufficient to warrant a person of reasonable
                caution to believe that a crime had been committed by appellant.        State v.
                McKellips, 118 Nev. 465, 472, 49 P.3d 655, 660 (2002). Therefore,
                appellant failed to demonstrate a reasonable probability of a different
                outcome had trial counsel challenged the arrest warrant, and the district
                court did not err in denying this claim.
                            Second, appellant claimed that trial counsel was ineffective for
                failing to object to the State's claim that appellant possessed the cellphone

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A .(


                                                                             ---   •1
                found at the crime scene. Appellant failed to demonstrate that trial
                counsel was deficient or that he was prejudiced. Appellant failed to
                demonstrate that there was a basis to object to the cellphone and trial
                counsel is not deficient for failing to make futile objections.    Donovan v.
                State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978). Further, appellant
                failed to demonstrate a reasonable probability of a different outcome at
                trial had trial counsel made an objection. The cellphone was abandoned at
                the crime scene and was tied to appellant by phone calls made from the
                cellphone. Therefore, the district court did not err in denying this claim.
                            Third, appellant claimed that trial counsel was ineffective for
                failing to object to the victim's testimony that he previously identified
                appellant. Appellant claimed that because the victim stated that the
                person in the photo lineup looked like appellant this meant that the victim
                did not previously identify him and trial counsel should have used this
                information to impeach the victim. Appellant failed to demonstrate that
                trial counsel was deficient or that he was prejudiced. The strength of a
                previous identification goes to weight and not admissibility,        Steese v.
                State, 114 Nev. 479, 498, 960 P.2d 321, 333 (1998), and trial counsel is not
                deficient for failing to object to this testimony. Further, appellant failed to
                demonstrate a reasonable probability of a different outcome had counsel
                used this information to impeach the victim. While trial counsel did not
                use this information to cross-examine the victim, trial counsel did ask the
                police officer who handled the photo line-up whether the victim positively
                identified appellant in the line-up. Therefore, this information was
                presented to the jury. Accordingly, the district court did not err in
                denying this claim.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A

                         WIEN         IMUM                                                        II
                            Fourth, appellant claimed that trial counsel was ineffective for
                failing to move for the attempted robbery charges to be dismissed because
                the testimony of one of the victims did not support the charges.
                Specifically, appellant claimed that the victim testified that he did not
                remember the defendant or his accomplices saying anything during the
                encounter. Appellant failed to demonstrate that trial counsel was
                deficient or that he was prejudiced. The victim's prior statements to the
                police that appellant stated "Do you smoke? Turn everything over to us,"
                were introduced to refresh the victim's recollection and the victim stated
                that those statements were probably made by appellant but, at the time of
                trial, he no longer remembered that. Therefore, there was evidence
                introduced that appellant attempted to rob the victims and appellant
                failed to demonstrate a reasonable probability of a different outcome at
                trial had trial counsel moved to get the attempted robbery charges
                dismissed. Accordingly, the district court did not err in denying this
                claim.
                            Fifth, appellant claimed that trial counsel was ineffective for
                failing to object to the murder and attempted murder charges at trial.
                Specifically, appellant claimed that trial counsel should have objected
                because of the victim's inconsistent statements. Appellant failed to
                demonstrate that trial counsel was deficient or that he was prejudiced.
                Appellant failed to demonstrate that there was a basis for trial counsel to
                object to these charges and counsel is not deficient for failing to make
                futile objections. Id. Whether the victim made inconsistent statements or
                not goes to the weight of the evidence, not the admissibility. Therefore,
                appellant failed to demonstrate a reasonable probability of a different



SUPREME COURT
       OF
     NEVADA
                                                       4
(0) 1947A <


                            F:v.v;mgifi,
                                7                 ,717SMINNEIVErgr=s--14-
                outcome at trial had trial counsel objected, and the district court did not
                err in denying this claim.
                            Sixth, appellant claimed that trial counsel was ineffective for
                failing to object to the conspiracy charge because there was insufficient
                evidence. Appellant failed to demonstrate that he was prejudiced because
                he failed to demonstrate a reasonable probability of a different outcome at
                trial as there was sufficient evidence to convict appellant of conspiracy.
                The evidence demonstrated that appellant coordinated his actions with
                two other persons in an attempt to rob the victims. See Thomas v. State,
                114 Nev. 1127, 1143, 967 P.2d 1111, 1122 (1998) (concluding that a
                coordinated series of acts furthering the underlying offense is sufficient to
                infer the existence of an agreement, and thus is sufficient evidence to
                convict a defendant of conspiracy). Therefore, the district court did not
                err in denying this claim.
                            Seventh, appellant claimed that trial counsel was ineffective
                for failing to provide adequate notice of his alibi witness prior to trial.
                Appellant failed to demonstrate that counsel was deficient or that he was
                prejudiced. Appellant claimed that his sister-in-law would provide him
                with an alibi for the crimes. He gave trial counsel her name and number.
                When trial counsel attempted to contact her, counsel was informed that
                the sister-in-law was no longer at that number. Further, even though she
                was noticed as a witness for the State, appellant gave trial counsel an
                incorrect last name for his sister-in-law so trial counsel was unaware that
                the person noticed by the State was appellant's sister-in-law. Moreover,
                appellant failed to demonstrate that there was a reasonable probability of
                a different outcome at trial had counsel properly given notice of the alibi
                witness. Appellant's sister-in-law had informed detectives that appellant

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A


FEMIEUEE                                             `'.V1`,FAIWARWIT
                asked her to create a fake receipt for the day of the crimes and this
                information would have been presented to the jury to rebut appellant's
                alibi. Therefore, the district court did not err in denying this claim.
                            Eighth, appellant claimed that trial counsel was ineffective for
                failing to proffer an instruction on attempted murder. This claim is belied
                by the record, because there were several instructions given at trial that
                encompassed the charge of attempted murder. Therefore, the district
                court did not err in denying this claim.
                            Ninth, appellant claimed that trial counsel was ineffective for
                failing to object to the reasonable doubt instruction because it shifts the
                burden of proof to the defendant. Appellant failed to demonstrate that
                trial counsel was deficient or that he was prejudiced. The instruction
                given at trial was the statutorily required instruction, NRS 175.211;
                Cutler v. State, 93 Nev. 329, 337, 566 P.2d 809, 813-14 (1977), and he
                failed to demonstrate a reasonable probability of a different outcome at
                trial had trial counsel objected to the instruction. Therefore, the district
                court did not err in denying this claim.
                            Next, appellant claimed that he received ineffective assistance
                of appellate counsel. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have a reasonable probability
                of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                1114 (1996). Appellate counsel is not required to raise every non-frivolous
                issue on appeal. Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather,
                appellate counsel will be most effective when every conceivable issue is not
                raised on appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953

SUPREME COURT
       OF
    NEVADA
                                                       6
(0) 1947A < •
                (1989). Both components of the inquiry must be shown. Strickland, 466
                U.S. at 697.
                               First, appellant claimed that appellate counsel was ineffective
                for failing to argue on appeal that some of the factual statements were
                stricken from the presentence investigation report (PSI). Appellant
                claimed in his petition that these statements were the statements that
                were used to obtain probable cause to arrest him and so counsel should
                have argued that there was no probable cause to arrest him. Further, at
                the evidentiary hearing, appellant claimed that the statements should
                have also been stricken at trial. Appellant failed to demonstrate that
                appellate counsel was deficient or that he was prejudiced. The statement
                that the court struck from the PSI was that the victim saw appellant shoot
                the other victim. The testimony at trial was that the victim saw appellant
                with the gun and heard a gunshot, but he did not see appellant shoot the
                other victim. It appears that the district court was correct in striking this
                information from the PSI. Appellant failed to demonstrate that this
                stricken statement would have made a difference to the issuing of an
                arrest warrant or that this claim would have had a reasonable probability
                of success on appea1. 2 Further, since this information was not presented
                to the jury, appellant failed to demonstrate that it should have been


                      2To the extent that appellant claimed that appellate counsel should
                have challenged the arrest warrant on appeal based on the cellphone not
                belonging to him and the victim's failure to positively identify him as the
                shooter, appellant failed to demonstrate that appellate counsel was
                deficient. As stated earlier, the cellphone was tied to appellant based on
                phone records and the victim's identification that appellant looked like the
                person who had the gun. Therefore, the district court did not err in
                denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A


                                                     ZINA*7-2,LWW=7,-=-2r
                  stricken at trial. Therefore, the district court did not err in denying this
                  claim.
                              Second, appellant claimed that appellate counsel was
                  ineffective for failing to make a double jeopardy argument in the opening
                  brief on appeal and for failing to make a sufficient and complete
                  argument. Appellate counsel raised the argument in the reply brief.
                 Appellant failed to demonstrate that he was prejudiced. As stated in the
                  order of affirmance, this court has repeatedly rejected claims that the
                  felony-murder rule violates the Double Jeopardy Clause. Beatty v. State,
                  Docket No. 51522 (Order of Affirmance, December 4, 2009). Therefore,
                  appellant failed to demonstrate a reasonable probability of a different
                  outcome on appeal had appellate counsel made the argument in the
                  opening brief. Accordingly, the district court did not err in denying this
                  claim.
                              Third, appellant claimed that appellate counsel was ineffective
                  for failing to raise a challenge to the reasonable doubt instruction.
                 Appellant failed to demonstrate that appellate counsel was deficient or
                  that he was prejudiced. As stated above, the reasonable doubt instruction
                  was the instruction required by statute, and appellant failed to
                  demonstrate a reasonable probability of success on appeal had appellate
                  counsel raised this issue. Therefore, the district court did not err in
                  denying this claim.
                              Next, appellant claimed that the district court improperly
                  admitted evidence of the bullets found in appellant's garage. This claim
                  was raised and rejected on direct appeal, and therefore, is barred by the
                  doctrine of law of the case.   Hall v. State, 91 Nev. 314, 315-16, 535 P.2d



SUPREME COURT
       OF
     NEVADA
                                                        8
(0) 1947A <


                I IF =
                                        797, 798-99 (1975). Accordingly, the district court did not err in denying
                                        this claim.
                                                          Finally, appellant claimed that the cumulative errors of
                                        counsel demonstrate that he is entitled to relief. Because appellant failed
                                        to demonstrate any error, we conclude that the district court did not err in
                                        denying this claim, and we
                                                          ORDER the judgment of the district court AFFIRMED.




                                                                                                             J.
                                                                                 Gibbons


                                                                                              1,             J.



                                                                                                             J.
                                                                                 Saitta


                                        cc:         Eighth Judicial District Court Dept. 14
                                                    Sterling Pogien Beatty
                                                    Attorney General/Carson City
                                                    Clark County District Attorney
                                                    Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                                                    9
(0) 1947A         • A


   .1:52.i:WIT*-..- 401Pir-Alif I I F.: i"..V,1-•
       -                                                                         ;10.              laltiMaNkt=g110.21216SENN